The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Application
This Office-Action acknowledges the Amendment filed on 9/16/2022 and is a response to said Amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing players with a reveal list of at least three potential awards in sequence for next successive spins.
	The limitation of “storing a finite pool of predetermined awards in a non-transitory computer readable storage medium; providing an input device, an output device, and a processing unit operationally connected to the input device and the output device; providing a payment mechanism being either a ticket reader configured to read a ticket or a card reader to read a card, and crediting credits to a player via the payment mechanism; executing instructions on the processing unit to perform a following operations: displaying a reveal list, the reveal list comprising at least three upcoming stored awards in sequence in the finite pool for immediately following sequential spins, the reveal list being a smaller subset of the finite pool, the at least three upcoming stored awards displayed in the reveal list are each displayed as a respective number of credits, the reveal list displayed in a plurality of columns; receiving a wager from the player using the credits which came from the payment mechanism; spinning reels using computer generated animation; retrieving a stored award from the finite pool; and 2stopping the reels on a combination of symbols which results in an award according to a paytable which matches the stored award which was displayed in the reveal list” is reasonably and broadly interpreted as being directed towards certain methods of organizing human activities but for the recitation of generic computer components.
To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. 
	In this case, the limitations of listed above is viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of providing players with a reveal list of at least three potential awards in sequence for next successive spins. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea. The Examiner would also like to point out that the inclusion of payment mechanism for crediting players is currently interpreted as being directed as merely having “extra-solution activity” to the concept of providing players with a reveal list of at least three potential awards in sequence for next successive spins. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of input device, output device, payment mechanism, ticket reader, card reader, and processing unit for providing players with a reveal list of at least three potential awards in sequence for next successive spins are mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claims 1-15 are not patent eligible.
	Claims 2-8, 10-15 do not remedy the deficiencies of claims 1 and 9, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
			

Response to Arguments

Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive. Applicant states: 

“The Applicant submits that the presently claimed invention contains an inventive concept (see Section III below) which provides "something more" in order to satisfy step B of the Alice test. The Applicant further submits that the claims result in a practical application, that is enabling players to earn the awards from the reveal list in a plurality of columns, as claimed. 
Page 4 of the Office Action states, "in this case, the limitations of listed above is viewed as being directed towards 'managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions)' which falls within the 'Certain Methods of Organizing Human Activity." 
 	The Applicant submits that the claimed invention is clearly not directed to managing personal behavior or relationships or interactions between people... (emphasis added). The claim is directed to behavior of a machine, not of a person (personal) and nothing to do with relationships. The claim also as nothing to do with interactions between people. As such, to categorize the claimed invention as being directed to methods of organizing human activity is incorrect. 
	MPEP 2106.05 states, "The second part of the Alice/Mayo test is often referred to as a search for an inventive concept. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012))." The current claims are not subject to an art rejection, and as such, this lends credence to the Applicant's submission that the claims taken as a whole contain an inventive concept sufficient to remove the claim from the realm of "abstract ideas." As amended ("... the reveal list displayed in a plurality of columns;..."), the claim states with more specificity and detail how the process occurs, and now recite a practical application. 
The Applicant submits that the independent claims (taken as a whole including the amendments made herein), contain a non-conventional and non-generic arrangement of components which supply the "inventive concept" needed to pass Alice step 2B. In addition, the Applicant submits that in view of the above discussion, the claims do not fall under the abstract idea of "organizing human activity" and also pass Alice step 1. 
Assuming arguendo the claims did recite an "abstract idea", MPEP 2106.04(d) states, "(1) identifying whether there are any additional elements recited in the claim 8 
beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application" 
	The applicant states that the independent claims as a whole contain additional elements which recite an invention which integrates all elements into a practical application. 
	Therefore, the Applicant submits that the claims are directed to statutory subject matter and withdrawal of the rejections are respectfully requested.”

The Examiner disagrees and does not believe the amendment would direct the claimed invention as “something more”. The amendment describing the reveal list being displayed in a plurality of columns is interpreted as an extra solution activity by providing a more convenient way of displaying of the reveal list, but not to the point that is can be viewed as an improvement upon the wagering machine in which the reveal list is being implemented nor as something “significantly more”. In this case, the reveal list (now being displayed in columns) is interpreted as a design choice that provides a convenient but predictable result of revealing upcoming stored awards. In this case, a mere design choice in how “something” is being displayed (ie: column, rows, a secondary display, three-dimensionally, and etc.) does not constitute as something significantly more nor is it deems as a technological improvement within the wagering game technology.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715